DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:	Species A - drawn to paragraph 0007 of the Specification;	Species B - drawn to paragraph 0008 of the Specification; and	Species C - drawn to paragraph 0009 of the Specification.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, the rotary electric shaver of Species A requires the head assembly is not attached to the handle assembly other than by the fastener, while the rotary electric shavers of Species B and C do not require such a feature. The rotary electric shaver of Species B requires the cutter frame assembly is configured for displacement from covering the hair pocket, while the rotary electric shavers of Species A and C do not require such a feature. Additionally, the rotary electric shaver of Species C requires the head assembly is insertable into the upper receptacle to mount the head assembly on the head assembly mount of the handle assembly, while the rotary electric shavers of Species A and B do not require such a feature. In addition, these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•    the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (for example, Species A - Class 30, subclass 32; Species B - Class 30, subclass 43; Species C - Class 30, subclass 45)

•    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, (for example: Species A, ‘the head assembly is not attached to the handle assembly other than by the fastener’; Species B, ‘the cutter frame assembly is configured for displacement from covering the hair pocket’; Species C, ‘the head assembly is insertable into the upper receptacle to mount the head assembly on the head assembly mount of the handle assembly’)

•    the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Different search terms required to find various species; resulting in a search burden, (for example, Species A - assembly, pivot, handle, fastener and only; Species B - displacement; Species C - insertable and receptacle)  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 5, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724